DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election without traverse of Group 3 (Claims 1-2, 12-17 and 20) and species (Lysosomal storage disorder, β-glucuronidase, TORIN1 as the mTORC1 inhibitor and enzyme replacement therapy) in the reply filed on February 8, 2021 is acknowledged. It is noted that applicant’s response to the restriction requirement is technically nonresponsive since the Markush species election of a single specific functional fragment/derivative or specific functional fragment/derivative combination from SEQ ID No. 43 for Group 1: Claims 1-6, 15-17, 20 was not conducted. Rather than pause prosecution and send out a notice of noncompliance which may result in the loss of fees and patent term, the examiner will hold the species restriction in abeyance in order to further prosecution. However, applicant is respectfully notified that any future reintroduction of any functional fragment/derivative from SEQ ID No. 43 will be considered nonresponsive unless accompanied by a Markush species election as outlined in the restriction requirement set forth on 8/6/2020. Claims 1-17, 20, 22-26 are pending. Claims 3-11 and 22-26 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-2, 12-17 and 20 are the subject of the present Official action. 




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner. 

Claim Rejections - 35 USC § 112(a), Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 12-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating a disease associated with several bone diseases associated with collagen defects using an activator of beclin 1-Vps 34 complex, does not reasonably provide enablement for prevention of such a disease or towards a treatment for any bone growth disorder as presently claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice prevention as presently claimed commensurate in scope with these claims.
Claim 1 describes an activator of beclin 1-Vps 34 complex for use in the treatment and/or prevention of a bone growth disorder wherein said activator is selected from the group consisting of:  5a) a polypeptide comprising a Beclin 1 peptide consisting of SEQ ID No. 43 or a functional fragment thereof or a functional derivative thereof; b) a polynucleotide coding for said polypeptide; c) a vector comprising 
The factors listed below have been considered in the analysis of enablement:

(A)  The breadth of the claims;
(B)  The nature of the invention;
(C)  The state of the prior art;
(D)  The level of one of ordinary skill;
(E)  The level of predictability in the art;
(F)  The amount of direction provided by the inventor;
(G)  The existence of working examples; and
(H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Claims 1-2, 12-17 and 20 are not enabled for the full scope of prevention. The breadth of the claims describe a method for preventing any disease associated with a bone growth disorder using an activator of beclin 1-Vps 34 complex. Prevention as described in claim 1 is not limited to any particular bone growth disorder and thus applies to a very broad range of diseases. The state of the prior art appears to be silent regarding methods for using an activator of beclin 1-Vps 34 complex to prevent any disease associated with a bone growth disorder. One of ordinary skill would understand that full and absolute prevention is an exceptionally high standard to achieve through the use of cellular therapies. Cellular therapies are highly unpredictable, require precise protocols in order to be effective and are specifically engineered towards treating a specific disease. This is especially true if the claim is directed toward a preventive procedure. Applicant’s specification provides in vitro examples which are related to treatment and are not commensurate in scope to the claim that using an activator of beclin 1-Vps 34 complex to prevent any disease associated with a bone growth disorder. For example, applicant’s specification details several in vitro experiments mainly in mammalian primary chondrocyte cells including methods of transfection (Example 4-8). These in vitro tests characterize only certain therapeutic aspects of the in vitro tests are not predictive of in vivo prevention, especially as it relates to complex organisms such as humans. If applicant disagrees, applicant is invited to provide prior art or specific reference to the instant specification pointing out where “preventing any bone growth disorder” is enabled. While it may be argued that the scope of the term “preventing” embraced delaying the onset or reducing the severity of a given condition, this term also embraces full and complete prevention. The full scope of the claim term “preventing” is thus not enabled, since at best it would require undue trial and error experimentation, the outcome of which is highly unpredictable, especially as it relates to cellular therapies. Amendment to remove this term would be remedial. Furthermore, dependent claims 2, 12-17 and 20 are not enabled as being dependent on claim 1 for reasons stated above. 
Furthermore, claims 1-2, 12-17 and 20 are not enabled for the treatment of any bone growth disorder as described in claim 1. As presently written, claim 1 describes the treatment and prevention of any bone growth disorder. This includes bone disorders ranging from bone cancer, rickets, osteogenesis imperfect, and fibrous dysplasia among many others and is not limited to any particular bone type or organism. One of ordinary skill would understand that the treatment of this exceptionally broad class of diseases is particularly problematic given the different transfection efficiencies in different tissue types which would result in varying beclin 1 expression products and clinical outcomes. Furthermore, the applicant’s specification is narrowly focused on in vitro examples which are largely related to expression within mammalian chondrocytes and are not commensurate in scope to treatment or prevention of any bone growth disorder.  For example, applicant’s specification details several in vitro experiments mainly in mammalian primary chondrocyte cells including methods of transfection (Example 4-8). Applicant states that these experiments treat bone diseases associated with defects related to type II collagen, in particular those due to mutations of COL2A1 gene. Applicant points to specific diseases including 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gottlieb et al. US 2013/0202646, published 8/8/2013 (hereinafter Gottlieb).  
A description of claims 1-2 and 15 can be found above.
Gottlieb describes therapeutic recombinant proteins which modulate autophagy, including Tat-Beclin 1 and other activators of the Beclin 1-Vps 34 complex (Gottlieb, abstract). Gottlieb describes nucleic . 

Claims 1-2, 12, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Levine et al. US 2015/0198614, published 7/16/2015 (hereinafter Levine).
A description of claims 1-2, 12, 14-17 and 20 can be found above.
Levine describes Beclin 1 peptides and antibodies specific for Beclin 1 complexes as well as treatments thereof for disorders responsive to autophagy including bone growth disorders (Levine, para 6, 34, 59, 60 and claim 9). Levine describes treatments wherein an ATP-competitive inhibitor of mTOR is administered along with the Beclin 1 peptide (Levine, para 63, 64). Levine provides express examples wherein Torin1 is selected as the mTOR inhibitor (Levine, para 64, 117). Levine describes transfecting HeLa cells with both a control, wild-type and Beclin 1 peptide containing expression vector and mTOR inhibitor (Levine, para 117, 133). Levine investigates Akt-mediated regulation of autophagy as well as treatment protocols comparing wild type expression in relation to treated HeLa cells, thus anticipating the limitations of claim 12 (Levine, para 64). Accordingly, claims 1-2, 12, 14-17 and 20 are anticipated by the disclosure of Levine.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb (supra) as applied to claims 1-2, 15 and Levine (supra) as applied to claims 1-2, 12, 14-17 and 20 in further view of Krall et al. "Cells expressing human glucocerebrosidase from a retroviral vector repopulate macrophages and central nervous system microglia after murine bone marrow transplantation." (1994): 2737-2748 (hereinafter Krall). 
A description of claims 1-2, 12-17 and 20 can be found above.  
Gottlieb describes therapeutic recombinant proteins which modulate autophagy, including Tat-Beclin 1 and other activators of the Beclin 1-Vps 34 complex (Gottlieb, abstract). Gottlieb does not describe the expression of a wild-type form of the protein whose mutated form is responsible for the bone growth disorder, β-glucocerebrosidase as the protein responsible for the bone growth disorder, TORIN1 as the mTORC1 inhibitor or any further description of the lysosomal storage disorder.
Levine describes Beclin 1 peptides and antibodies specific for Beclin 1 complexes as well as treatments thereof for disorders responsive to autophagy including bone growth disorders (Levine, para 6, 34, 59, 60 and claim 9). Levine describes treatments wherein an ATP-competitive inhibitor of mTOR is 
Krall describes the role of β-glucocerebrosidase and how its loss of function contributes to lysosomal storage diseases such as Gaucher disease (Krall, abstract). Krall describes retroviral approaches for the treatment and restoration of β-glucocerebrosidase loss of function mutations (Krall, discussion para 1). 
It would have been obvious to one of ordinary skill in the art to incorporate the ATP-competitive inhibitor of mTOR (Torin1) as described by Levine into the lysosomal storage disorder treatment using the Beclin 1-Vps 34 complex activator described by Gottlieb. It would have been a matter of combining known prior art elements according to known methods to yield predictable results since both Levine and Gottlieb are focused on treating the same disease class of disorders responsive to autophagy including bone growth disorders. Furthermore, the method of Levine already incorporates a very similar Beclin 1 peptides and antibodies to that described by Gottlieb. One would have been motivated to make this substitution given the favorable results reported by Levine wherein Torin1 was used to inhibit mTOR. One would have a reasonable expectation of success given that both authors are treating the same disease class and used similar vector transfection methods. Furthermore, although Levine or Gottlieb do not expressly describe β-glucocerebrosidase as the protein responsible for the bone growth disorder, Krall makes it clear that  β-glucocerebrosidase is an “inherent mutation” associated with Gaucher disease and other related lysosomal storage diseases (Krall, abstract and intro para 2). Thus, β-glucocerebrosidase would have been prima facie obvious to at the time the invention was made.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633